Case 20-41308            Doc 275 Filed 04/09/20 Entered 04/09/20 23:40:34                               Imaged
                               Certificate of Notice Pg 1 of 8


                               UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

    In re:                                                 )   Chapter 11
                                                           )
    FORESIGHT ENERGY LP, et al.,                           )   Case No. 20-41308-659
                                                           )
                            Debtors.                       )   Jointly Administered
                                                           )
                                                           )   Related Docket No.: 33

                  FINAL ORDER AUTHORIZING THE RETENTION AND
                EMPLOYMENT OF PAUL, WEISS, RIFKIND, WHARTON &
                GARRISON LLP AS ATTORNEYS FOR THE DEBTORS AND
             DEBTORS IN POSSESSION EFFECTIVE AS OF THE PETITION DATE

                   Upon the Application1 of the Debtors requesting entry of a final order (this “Final

Order”), pursuant to sections 327(a) and 330 of the Bankruptcy Code, Bankruptcy Rules 2014(a)

and 2016, and Local Bankruptcy Rules 2014 and 2016, authorizing the retention and employment

of Paul, Weiss as their attorneys with respect to the filing and prosecution of their chapter 11 cases,

effective nunc pro tunc to the Petition Date, and upon the consideration of the Basta Declaration

and the Moore Declaration in support thereof; and the Court being satisfied based on the

representations made in the Application, the Basta Declaration, and the Moore Declaration that

said attorneys represent no interest adverse to the Debtors’ estates with respect to the matters upon

which they are to be engaged, that they are disinterested persons as that term is defined in section

101(14) of the Bankruptcy Code, as modified by section 1107(b) of the Bankruptcy Code, and that

their employment is necessary and is in the best interests of the Debtors’ estates; and it appearing

that this Court has jurisdiction to consider the Application pursuant to 28 U.S.C. §§ 157 and 1334

and Rule 81-9.01(B)(1) of the Local Rules of the United States District Court for the Eastern




1
      All capitalized terms used and not defined herein shall have the meanings ascribed to them in the Application.
Case 20-41308         Doc 275 Filed 04/09/20 Entered 04/09/20 23:40:34                       Imaged
                            Certificate of Notice Pg 2 of 8


District of Missouri; and it appearing that venue of the Debtors’ chapter 11 cases and the

Application in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing that

this matter is a core proceeding pursuant to 28 U.S.C. § 157(b); and it appearing that proper and

adequate notice of the Application has been given and that no other or further notice is necessary;

and a hearing having been held to consider the relief requested in the Application; and upon the

record of the hearing and all of the proceedings had before the Court; and the Court having found

and determined that the relief sought in the Application is in the best interests of the Debtors, their

estates, their creditors, and all other parties in interest; and that the legal and factual bases set forth

in the Application establish just cause for the relief granted herein; and after due deliberation and

sufficient cause appearing therefor,

                IT IS HEREBY ORDERED THAT:

                1.      The Application is granted on a final basis to the extent set forth herein.

                2.      The Debtors are authorized, pursuant to sections 327(a) and 330 of the

Bankruptcy Code, Bankruptcy Rules 2014(a) and 2016, and Local Bankruptcy Rules 2014 and

2016, to employ and retain Paul, Weiss as their counsel in these chapter 11 cases effective as of

the Petition Date.

                3.      Paul, Weiss is authorized to render professional services to the Debtors as

described in the Application and the Engagement Letter. Specifically, but without limitation, Paul,

Weiss shall provide services related to

                        (a)     providing legal advice with respect to the Debtors’ powers and
                                duties as debtors in possession in the continued operation of their
                                business and management of their properties;

                        (b)     advising and consulting on the conduct of these chapter 11 cases,
                                including all of the legal and administrative requirements of
                                operating in chapter 11;
Case 20-41308       Doc 275 Filed 04/09/20 Entered 04/09/20 23:40:34                  Imaged
                          Certificate of Notice Pg 3 of 8


                      (c)    attending meetings and negotiating with representatives of creditors
                             and other parties in interest;

                      (d)    taking action necessary to protect and preserve the Debtors’ estates,
                             including the prosecution of actions on the Debtors’ behalf,
                             defending any action commenced against the Debtors, and
                             representing the Debtors in negotiations concerning litigation in
                             which the Debtors are involved, including objections to claims filed
                             against the Debtors’ estates;

                      (e)    preparing pleadings in connection with these chapter 11 cases,
                             including motions, applications, objections, replies, answers, orders,
                             reports, and papers necessary or otherwise beneficial to the
                             administration of the Debtors’ estates;

                      (f)    representing the Debtors in connection with obtaining authority to
                             continue using cash collateral and post-petition financing;

                      (g)    advising the Debtors in connection with any potential sale of assets;

                      (h)    advising and assisting the Debtors with financing and transactional
                             matters as such may arise during these chapter 11 cases;

                      (i)    appearing in Court and any appellate courts to represent the interests
                             of the Debtors’ estates;

                      (j)    advising the Debtors regarding tax matters;

                      (k)    taking any necessary action on behalf of the Debtors to negotiate,
                             prepare and obtain approval of a disclosure statement and
                             confirmation of a chapter 11 plan and all documentation related
                             thereto; and

                      (l)    performing all other legal services for the Debtors that may be
                             necessary and proper in these proceedings.

              4.      Paul, Weiss shall apply for compensation of professional services and

reimbursement of expenses incurred in connection with the chapter 11 cases in compliance with

sections 330 and 331 of the Bankruptcy Code and the applicable provisions of the Bankruptcy

Rules, the Local Bankruptcy Rules, the Fee Guidelines, and the Orders.

              5.      Paul, Weiss shall use its best efforts to avoid any duplication of services

provided by any of the Debtors’ other Chapter 11 Professionals in these chapter 11 cases.
Case 20-41308        Doc 275 Filed 04/09/20 Entered 04/09/20 23:40:34                   Imaged
                           Certificate of Notice Pg 4 of 8


               6.      To the extent the Application is inconsistent with this Order, the terms of

this Final Order shall govern.

               7.      Notice of the Application as provided therein is hereby deemed good and

sufficient notice of such Application and the requirements of Bankruptcy Rule 6004(a) and the

Local Bankruptcy Rules are satisfied by such notice.

               8.      Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this

Final Order shall be immediately effective upon its entry.

               10.     The requirements set forth in Bankruptcy Rule 6003(b) are satisfied because

the relief sought by the Application is necessary to avoid immediate and irreparable harm.

               11.     No later than two (2) business days after the date of this Final Order, the

Debtors shall serve a copy of this Final Order on the Notice Parties, and shall file a certificate of

service no later than twenty-four (24) hours after service.




                                                              KATHY A. SURRATT-STATES
                                                               Chief U.S. Bankruptcy Judge
DATED: April 7, 2020
St. Louis, Missouri
jjh
Case 20-41308      Doc 275 Filed 04/09/20 Entered 04/09/20 23:40:34   Imaged
                         Certificate of Notice Pg 5 of 8


Order Prepared By:

Paul M. Basta (admitted pro hac vice)
Alice Belisle Eaton (admitted pro hac vice)
Alexander Woolverton (admitted pro hac vice)
PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
1285 Avenue of the Americas
New York, New York 10019
Tel: (212) 373-3000
Fax: (212) 757-3990
Email: pbasta@paulweiss.com
       aeaton@paulweiss.com
       awoolverton@paulweiss.com

Proposed Counsel to the Debtors and Debtors in Possession
             Case 20-41308            Doc 275 Filed 04/09/20 Entered 04/09/20 23:40:34                                Imaged
                                            Certificate
                                           United       of Notice
                                                    States         Pg 6 Court
                                                            Bankruptcy  of 8
                                               Eastern District of Missouri
In re:                                                                                                     Case No. 20-41308-kss
Foresight Energy LP                                                                                        Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0865-4                  User: admin                        Page 1 of 3                          Date Rcvd: Apr 07, 2020
                                      Form ID: pdfo1                     Total Noticed: 5


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 09, 2020.
aty            +Aidan Synnott,   Paul, Weiss, Rifkind, Wharton & Garrison,    1285 Avenue of the Americas,
                 New York, NY 10019-6031
aty            +Alexander Woolverton,    Paul Weiss Rifkind Wharton & Garrison LL,   1285 Avenue of the Americas,
                 New York, NY 10019-6031
aty            +Michael J. Colarossi,    Paul, Weiss, Rifkind, Wharton & Garrison,   1285 Avenue of the Americas,
                 New York, NY 10019-6031
aty            +Paul M. Basta,   Paul, Weiss, Rifkind, Wharton & Garrison,    1285 Avenue of the Americas,
                 New York, NY 10019-6031
aty            +Stephanie P. Lascano,    Paul, Weiss, Rifkind, Wharton & Garrison,   1285 Avenue of the Americas,
                 New York, NY 10019-6031

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 09, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 7, 2020 at the address(es) listed below:
              Alice Belisle Eaton    on behalf of Debtor    Foresight Energy LP
               aeaton@paulweiss.com;mcolarossi@paulweiss.com;pbasta@paulweiss.com;slascano@paulweiss.com;awoolve
               rton@paulweiss.com;orahnama@paulweiss.com;mtattnall@paulweiss.com;psteel@paulweiss.com;dweiss@pau
               lweiss.com
              Amy A. Zuccarello    on behalf of Creditor    Lord Securities Corporation
               azuccarello@sullivanlaw.com, tkethro@sullivanlaw.com
              Brad M. Kahn    on behalf of Creditor    Ad Hoc First Lien Group bkahn@akingump.com
              Brian C. Walsh    on behalf of Creditor    Davidson Kempner Capital Management LP
               brian.walsh@bclplaw.com
              Christopher Foy     on behalf of Creditor    Illinois Department of Natural Resources
               cfoy@atg.state.il.us
              Christopher J. Lawhorn    on behalf of Creditor    Javelin Global Commodities UK Ltd
               cjl@carmodymacdonald.com, txs@carmodymacdonald.com;aep@carmodymacdonald.com
              Cullen Drescher Speckhart    on behalf of Creditor Committee    John Fabick Tractor Company/Fabick
               Mining, Inc. cspeckhart@cooley.com, efiling-notice@ecf.pacerpro.com
              Dominique Sinesi     on behalf of Interested Party    United States of America
               dominique.sinesi@usdoj.gov
              Erika L. Todd    on behalf of Creditor    Lord Securities Corporation etodd@sullivanlaw.com
              Ira S Dizengoff    on behalf of Creditor    Ad Hoc First Lien Group idizengoff@akingump.com
              Jaimie L Mansfield    on behalf of Debtor    Sugar Camp Energy, LLC jmansfield@atllp.com,
               bvogt@armstrongteasdale.com
              Jaimie L Mansfield    on behalf of Debtor    Macoupin Energy LLC jmansfield@atllp.com,
               bvogt@armstrongteasdale.com
              Jaimie L Mansfield    on behalf of Debtor    Tanner Energy LLC jmansfield@atllp.com,
               bvogt@armstrongteasdale.com
              Jaimie L Mansfield    on behalf of Debtor    Williamson Energy, LLC jmansfield@atllp.com,
               bvogt@armstrongteasdale.com
              Jaimie L Mansfield    on behalf of Debtor    Foresight Coal Sales LLC jmansfield@atllp.com,
               bvogt@armstrongteasdale.com
              James Savin     on behalf of Creditor    Ad Hoc First Lien Group jsavin@akingump.com
              Jason D. Angelo    on behalf of Creditor Committee    Wilmington Trust, NA jangelo@reedsmith.com
              Jennifer M McLemore    on behalf of Creditor    Natural Resource Partners L.P., et al.
               jmclemore@williamsmullen.com
          Case 20-41308        Doc 275 Filed 04/09/20 Entered 04/09/20 23:40:34                Imaged
                                     Certificate of Notice Pg 7 of 8


District/off: 0865-4          User: admin                  Page 2 of 3                  Date Rcvd: Apr 07, 2020
                              Form ID: pdfo1               Total Noticed: 5


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Joel A Kunin    on behalf of Creditor Cory Leitschuh jkunin@ghalaw.com, megan@ghalaw.com
              Joel A Kunin    on behalf of Creditor   Terra Payne, as Special Administrator of the Estate of
               William Daniel Hans Payne jkunin@ghalaw.com, megan@ghalaw.com
              John G. Willard    on behalf of Debtor    American Century Mineral LLC
               jwillard@armstrongteasdale.com, bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Foresight Energy Labor LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Foresight Energy Finance Corporation
               jwillard@armstrongteasdale.com, bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    MaRyan Mining LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Akin Energy LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Adena Resources, LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Foresight Energy LP jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Oeneus LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Mach Mining, LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Sitran, LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Seneca Rebuild LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Hillsboro Transport LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    American Century Transport LLC
               jwillard@armstrongteasdale.com, bvogt@armstrongteasdale.com
              John T.M. Whiteman    on behalf of Creditor    Missouri Department of Revenue edmoecf@dor.mo.gov
              John Talbot Sant, Jr.    on behalf of Creditor Committee    Official Committee of Unsecured
               Creditors tsant@affinitylawgrp.com, kschimweg@affinitylawgrp.com
              Kathryn Redmond     on behalf of Debtor    Coal Field Repair Services LLC kredmond@atllp.com,
               bvogt@atllp.com
              Kathryn Redmond     on behalf of Debtor    Logan Mining LLC kredmond@atllp.com, bvogt@atllp.com
              Kathryn Redmond     on behalf of Debtor    LD Labor Company LLC kredmond@atllp.com, bvogt@atllp.com
              Kathryn Redmond     on behalf of Debtor    Coal Field Construction Company LLC kredmond@atllp.com,
               bvogt@atllp.com
              Kathryn Redmond     on behalf of Debtor    Foresight Energy LP kredmond@atllp.com, bvogt@atllp.com
              Kurt F. Gwynne    on behalf of Creditor Committee    Wilmington Trust, NA kgwynne@reedsmith.com
              Mark V. Bossi    on behalf of Creditor    Ad Hoc First Lien Group mbossi@thompsoncoburn.com,
               lmckinnon@thompsoncoburn.com
              Marshall C. Turner    on behalf of Creditor    Lord Securities Corporation
               marshall.turner@huschblackwell.com,
               gail.sinnett@huschblackwell.com;marshall-turner-8668@ecf.pacerpro.com
              Marshall C. Turner    on behalf of Creditor    Huntington National Bank
               marshall.turner@huschblackwell.com,
               gail.sinnett@huschblackwell.com;marshall-turner-8668@ecf.pacerpro.com
              Michael D Mueller    on behalf of Creditor    Natural Resource Partners L.P., et al.
               mmueller@williamsmullen.com
              Michael J. Roeschenthaler    on behalf of Creditor Committee    Official Committee of Unsecured
               Creditors mroeschenthaler@wtplaw.com
              Nathaniel R.B. Koslof    on behalf of Creditor    Lord Securities Corporation
               nkoslof@sullivanlaw.com
              Office of US Trustee    USTPRegion13.SL.ECF@USDOJ.gov
              Patrick Cloud     on behalf of Creditor    Mt. Olive and Staunton Coal Company Trust
               pcloud@heylroyster.com
              Richard J. Parks    on behalf of Creditor    Joy Underground Mining LLC rjp@pietragallo.com
              Richard J. Parks    on behalf of Creditor    Joy Global Conveyors Inc. rjp@pietragallo.com
              Richard W. Engel, Jr.    on behalf of Debtor    American Century Mineral LLC
               rengel@armstrongteasdale.com, bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Foresight Energy LLC rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    M-Class Mining, LLC rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Hillsboro Energy LLC rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    American Century Transport LLC
               rengel@armstrongteasdale.com, bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Patton Mining LLC rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Foresight Energy GP LLC
               rengel@armstrongteasdale.com, bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Foresight Energy Services LLC
               rengel@armstrongteasdale.com, bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Foresight Energy Employee Services Corporation
               rengel@armstrongteasdale.com, bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
          Case 20-41308        Doc 275 Filed 04/09/20 Entered 04/09/20 23:40:34                Imaged
                                     Certificate of Notice Pg 8 of 8


District/off: 0865-4          User: admin                  Page 3 of 3                  Date Rcvd: Apr 07, 2020
                              Form ID: pdfo1               Total Noticed: 5


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Richard W. Engel, Jr.    on behalf of Debtor    Foresight Energy LP rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Foresight Receivables LLC
               rengel@armstrongteasdale.com, bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Viking Mining LLC rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Robert E. Eggmann    on behalf of Creditor    Mangrove Partners ree@carmodymacdonald.com,
               thr@carmodymacdonald.com;ala@carmodymacdonald.com;syd@carmodymacdonald.com
              Rusty Keith Reinoehl    on behalf of Creditor    Bradford Supply Company rusty@rklegalgroup.com,
               rusty@rklegalgroup.com;riley@rklegalgroup.com
              Spencer P. Desai    on behalf of Creditor    Mangrove Partners spd@carmodymacdonald.com,
               ala@carmodymacdonald.com;txs@carmodymacdonald.com
              Steven M. Wallace    on behalf of Creditor    David Senseney, Executor of the Estate of Marguerite
               Boos, Deceased steve@silverlakelaw.com, denise@silverlakelaw.com
              Steven M. Wallace    on behalf of Creditor John Milo Kee steve@silverlakelaw.com,
               denise@silverlakelaw.com
              Steven M. Wallace    on behalf of Creditor Robin Lynne Kee Williams steve@silverlakelaw.com,
               denise@silverlakelaw.com
              Steven M. Wallace    on behalf of Creditor    Mitchell/Roberts Partnership, an Illinois Partnership
               steve@silverlakelaw.com, denise@silverlakelaw.com
              Steven M. Wallace    on behalf of Creditor Carol Dean Crabtree steve@silverlakelaw.com,
               denise@silverlakelaw.com
              Steven M. Wallace    on behalf of Creditor    J. Earl Baldwin, Personal Representative of the
               Estate of Katherine Baldwin, Deceased steve@silverlakelaw.com, denise@silverlakelaw.com
              Steven M. Wallace    on behalf of Creditor    J. Earl Baldwin, Personal Representative of the
               Estate of Beverly B. Adams, Deceased steve@silverlakelaw.com, denise@silverlakelaw.com
              Steven M. Wallace    on behalf of Creditor    Carl Inman, Executor of the Estate of Russell J.
               Inman, Deceased steve@silverlakelaw.com, denise@silverlakelaw.com
              Steven M. Wallace    on behalf of Creditor    Reba Mitchell, Individually and as Trustee and
               Beneficiary of the Robert H.Mitchell Residual Trust steve@silverlakelaw.com,
               denise@silverlakelaw.com
              Thomas H Riske    on behalf of Creditor    Javelin Global Commodities UK Ltd
               thr@carmodymacdonald.com, syd@carmodymacdonald.com;ala@carmodymacdonald.com
              Thomas H Riske    on behalf of Creditor    Javelin Global Commodities (UK) Ltd
               thr@carmodymacdonald.com, syd@carmodymacdonald.com;ala@carmodymacdonald.com
              Timothy P. Palmer    on behalf of Creditor    Huntington National Bank Timothy.Palmer@BIPC.com
              Wendi S. Alper-Pressman    on behalf of Creditor    Natural Resource Partners L.P., et al.
               wpressman@lathropgage.com, jbuchheit@lathropgage.com,stlfilings@lathropgage.com,
              Zachary Dain Lanier    on behalf of Creditor    Ad Hoc First Lien Group zlanier@akingump.com
                                                                                              TOTAL: 80
